DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 11/13/2020. Claims 1-8 are presented for examination.

Allowable Subject Matter
2.    Claims 1-8, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, the article to Raymond Yeung et al. entitled “Indication of SMPTE 2094-10 metadata in HEVC”, discloses a ST 2094 suite of documents defining metadata for use in color volume transforms of content. The metadata are content-dependent and can vary scene-by-scene or image-by-image. The metadata are intended to transform High Dynamic Range and Wide Color Gamut (HDRAVCG) image essence for presentation on a display having a smaller color volume than that of the mastering display used for mastering the image essence. See abstract.  A metadata set in ST 2094 incorporates a time interval, a window, metadata describing the targeted system display and parameters controlling the color volume transform. A receiver of the metadata can use the targeted system display metadata to select the metadata sets that are most applicable to the actual output device. A receiver 
Estrada (US 7574335) discloses Methods and apparatus, including computer program products, for modelling a non-linear transfer function with a power law function.  See col. 2 lines 30-35. The input transfer function can be specified in one or more separate documents associated with the digital image. For example, the input transfer function can be specified in documents describing the input or output device that has been used to generate or process the digital image 10, and metadata in the digital 
However, neither Yeung or Estrada, nor the combination thereof, discloses the transformation or computation of a metadata set specific for a color volume transformation (CVT) model using an existing metadata set that is specific to a distinctly different CVT model, by perceptually mapping a first transfer curve of a first color volume transformation model to a second transfer curve of a second color volume transformation model for rendering the content for the second color volume transformation model.
Additionally, the features of the explicitly claimed limitations of claims 1-8 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






01/08/2020